Citation Nr: 1741542	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-06 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. What initial rating is warranted for posttraumatic stress disorder from July 29, 2008 to September 27, 2016?

2. Entitlement to a rating higher than 30 percent for posttraumatic stress disorder evaluated as 30 percent disabling since September 28, 2016.

3. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
 
The Veteran testified in March 2017 before the undersigned. A transcript of the hearing is associated with the claims file. 

In a December 2016 rating decision VA granted entitlement to a 30 percent rating for posttraumatic stress disorder from September 28, 2016.  The Board finds that while an increased rating has been granted by VA, a staged rating, as it is here, does not constitute a full grant in benefit; as such the claim for increased rating has been returned to the Board for further evaluation on the merits. AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since July 29, 2008, the Veteran's posttraumatic stress disorder has been manifested by symptoms causing occupational and social impairment, with deficiencies in most areas, but not by symptoms causing total occupational and social impairment.


CONCLUSION OF LAW

For the period beginning July 29, 2008 entitlement to an evaluation of 70 percent, but no higher, for posttraumatic stress disorder is warranted. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran asserts that his service-connected posttraumatic stress disorder is more severe than represented by the current 30 percent rating, and was more severe than represented by the 10 percent rating assigned for the period from July 29, 2008 to September 27, 2016.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Posttraumatic stress disorder is evaluated pursuant to the General Rating Formula for Mental Disorders. A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. Id.

In evaluating the evidence in this case the Board also considers the various global assessment of functioning scores that clinicians have assigned. The global assessment of functioning score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995). A global assessment of functioning score of 61 to 70 indicates some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally reflects that a person is functioning pretty well, and has some meaningful interpersonal relationships. A global assessment of functioning score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning. A global assessment of functioning score of 41 to 50 indicates there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals), or any serious impairment in social, occupational, or school functioning (e.g., no friends, inability to keep a job). The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a global assessment of functioning score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.

The Board observes that to adequately evaluate and assign the appropriate disability rating to the Veteran's service-connected psychiatric disability, the Board must analyze the evidence as a whole, including the global assessment of functioning scores and the enumerated factors listed in 38 C.F.R. § 4.130, Diagnostic Code 9411. Mauerhan v. Principi, 16 Vet. App. 436 (2002) (rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV).

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Id.  

At his March 2017 Board hearing the Veteran reported that his posttraumatic stress disorder symptoms included a depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss such as forgetting names, directions, or recent events; impairment of short and long term memory, a flat affect, difficulty in understanding complex commands, impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances including work or worklike settings, inability to establish and maintain effective relationships, and impaired impulse control. The Veteran's wife reported that the appellant was moody, unable to get along with others, and had "very bad anger management." The Veteran reported that he had trouble relating to people and was "liable to fly off the handle... for no reason." The Veteran also reported that he had to leave his job in a chemical plant due to his posttraumatic stress disorder symptoms. In particular, the Veteran reported that he had been written up for forgetting to do things and that during the last two or three years of his employment he was placed in a position which kept him away from other employees. He believed this to be a result of his interpersonal difficulties caused by posttraumatic stress disorder symptoms, to include irritability, mood swings and suspiciousness. The Veteran reported that he voluntarily retired early, in part due to such constraints. 

In January 2013, the Veteran stated that he was unemployed because he could no longer perform his duties at work due to his posttraumatic stress disorder. At that time, the Veteran asserted that his medications were causing him to make mistakes, and "since I was at the age where I could retire I left the workforce prior to causing any grave damage to myself or others." The Veteran explained that errors in his job at a chemical plant could have particularly serious consequences.

 The Veteran was first afforded a VA examination with regard to the severity of his posttraumatic stress disorder in February 2011. The examiner designated the Veteran's symptom severity as transient or mild with decreased work efficiency and ability only during periods of significant stress. The examiner opined that the appellant posttraumatic stress disorder symptoms were not productive of total occupational and social impairment. The examiner noted that the Veteran described his relationship with his two children from a previous marriage as good with the oldest but not with the youngest. The examiner noted that the Veteran had been married to his second wife for 37 years, and that his current relationships with his wife and five children were good. No inappropriate, obsessive, ritualistic behavior, or panic attacks were reported. The Veteran reported occasional passive suicidal thoughts without intent or plan. He was able to maintain minimum personal hygiene, and had no problem with activities of daily living. Remote and immediate memory were normal, but recent memory was mildly impaired. The examiner noted that posttraumatic stress disorder symptoms were experienced weekly to daily, and were mild to moderate in severity. The examiner stated that re-experiencing symptoms would likely cause occasional mild problems at work, and problems with concentration, irritability, anxiety and sleep would likely result in intermittent periods of inability to perform occupational tasks during periods of significant stress. 

At a January 2015 VA examination, the examiner opined that there was no indication in the available records, the current exam, or psychological test results, that symptoms of a mental disorder caused clinically significant impairment in occupational and social functioning. The examiner noted that the Veteran had four children with his current wife of 42 years, and that his relationship with some of them was good, but not good with others. The Veteran reported that he was getting along "so-so" with people outside his family. The Veteran stated that he had retired due to age and was making some mistakes like forgetting paperwork, which started about two or three years before he retired. The examiner noted the Veteran was well-groomed, alert and fully oriented. His speech was normal and thought content and process were unremarkable. The Veteran denied hallucinations, delusions, suicidal and homicidal ideation. There was no observable impairment in attention, concentration or memory. 

The Veteran was provided a third VA examination in September 2016. There the examiner again indicated that the Veteran's symptoms were productive of occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or were controlled by medication. The examiner noted that the Veteran was still married to his wife of over 40 years. The Veteran described his marital relationship as "alright," noting that she had to put up with his mood swings. The Veteran reported having a good relationship with his eight children. He reported that he spent most of his time at home, but he enjoyed fishing. The examiner noted symptoms of depressed mood, anxiety, chronic sleep impairment and difficulty in establishing and maintaining effective work and social relationships. Mental status examination revealed that the Veteran was neatly dressed with good grooming and hygiene. He interacted in a calm, pleasant manner. Mood was reported to be dysphoric, but speech was spontaneous, normal, and easily understood. There were no signs of psychosis or unusual behavior. The Veteran reported problems trusting people, isolation, depression and a "short fuse," as well as memory difficulties and a lack of confidence. The examiner noted that symptoms of depression were in the lower end of the severe range and posttraumatic stress disorder symptoms were moderate. The examiner did not order a separate diagnosis of depression. The examiner then stated that symptoms "overall" were mild to moderate in severity.

The Veteran's VA counselor submitted a letter on his behalf in May 2017. The counselor stated that the appellant's symptoms had historically been in the "moderate to severe" range, involving anxiety, depressed mood, mistrust/distrust, avoidance/withdraw/isolation, heightened irritability/frustration/agitation, sleep disruptions (nightmares/insomnia), and elements of personal regret/shame. The Veteran was reported to have moderate to severe difficulties in cultivating/developing/maintaining adequate, beneficial interpersonal relationships. The counselor also reported that the appellant had a low-level frustration tolerance, with low emotional/physical energy economy. The counselor also reported an "early life history of substance abuse issues" that had been in remission since 2010 and "minimal personal history of legal problems (mostly aggression with no formal convictions involved)."

In an undated psychological questionnaire, received October 2009, the Veteran reported that he felt like killing himself "sometimes" and "sometimes" wished he were dead. If pushed too far, the Veteran rated the likeliness that he would become violent as a "four," between "somewhat likely" and "very likely." 
 
VA treatment records generally reflect symptoms such as depression, anxiety, irritability, suspiciousness and sleep disturbance. In August 2008, the Veteran responded to a depression questionnaire that he had thoughts that he would be better off dead "several days."  He received a score of "eight," suggestive of mild depression. In March 2009, the VA treatment record indicated the Veteran thought of death and suicide, but had no plans. A global assessment of functioning score of 50 was reported. In an October 2009 VA group therapy record a global assessment of functioning score range of 41-50 was reported. In a separate October 2009 treatment record, the Veteran was assessed with a global assessment of functioning score of 50. A notation indicated that physical reactions on exposure to triggers included sweating and shortness of breath. It also noted that the Veteran reported no suicidal ideas or thoughts "lately." 

In August 2010, the Veteran reported suicidal ideas or thoughts of death "sometimes," that he felt like strangers were out to hurt him, and that strangers talk about him. In March 2011, the Veteran was assigned with a global assessment of functioning score of 48. In February 2011 side effects of medication were noted to include arousal and dry mouth. In July 2011, treatment records reported that medication dosage had been decreased due to a complaint of excess sedation. The Veteran reported at that time that he was feeling better "energy-wise." Nightmares had reportedly decreased to once every three to six months.

In February 2012 a VA treatment record reflected that the Veteran retired from his job one week prior, after 45 years at a chemical plant. At that time, a global assessment of functioning score of 55 was reported. In December 2012, the Veteran reported he was sleeping five to six hours per night and taking a one to two hour nap during the day as a result of his medication. The note indicated that the Veteran's medication would be reduced. 

In March 2013, the Veteran reported that he had retired in part because he had started forgetting things at work. He denied losing his composure at work despite working in a fairly social environment initially, until his last year of work. At that time the Veteran reported no side effects from his medication. In September 2014, a questionnaire reflected that the Veteran had intrusive thoughts weekly, dreams/nightmares weekly to monthly and flashbacks monthly. He reported that psychological distress on exposure to triggers was "angry" and "violent-like" and that he became sweaty and nervous. The Veteran reported decreased interest in fishing at that time, and that he felt socially isolated. 

In September 2014, the Veteran reported passive suicidal that which "comes and goes." In October 2015, the Veteran responded to a depression screen that he had thoughts he would be better off dead or of hurting himself in some way "several days." A score of 13 was assigned which was suggestive of moderate depression. 

In March 2017 the Veteran reported that he sometimes heard noises like talking, but the author opined that these were tinnitus or flashbacks. 

Based on the facts above, the Board finds that a 70 percent rating, but no higher, is warranted for the entirety of the period on appeal. In this regard, the Board notes that the Veteran has intermittently, but still rather consistently reported, passive suicidal ideation during the appellate term. The most recent report of suicidal ideation was in an October 2015 VA treatment record. Moreover, at his March 2017 Board hearing, the Veteran reported that he experiences multiple panic attacks per week. VA treatment records document that the Veteran experienced sweating and difficulty breathing in response to certain posttraumatic stress disorder triggers. In October 2009 the Veteran reported that he was likely to become violent "if pushed too far." In September 2014 the Veteran described his response to psychological triggers as "violent-like." The Veteran has credibly reported that such symptoms inhibited his ability to perform at work, to form close relationships and that such symptoms relate to deficits in judgment, thinking and mood.

The Board acknowledges that no VA examination of record has found the Veteran's posttraumatic stress disorder to be productive of more than "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication." Significantly, however, the record contains numerous reports of passive suicidal ideation. The United States Court of Appeals for Veteran's Claims, however, held in Bankhead that ". . . the language of the regulation indicates that the presence of suicidal ideation alone, that is, a [V]eteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas." Bankhead v. Shulkin, 29 Vet.App. 10, 19 (2017).  In light of this decision the Board finds that the Veteran's reports of suicidal thoughts on several occasions during the appeal period is controlling probative evidence in determining that his posttraumatic stress disorder symptoms result in occupational and social impairment with deficiencies in most areas.

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to the whether the Veteran's posttraumatic stress disorder is productive of occupational and social impairment with deficiencies in most areas, and entitlement to a 70 percent rating for posttraumatic stress disorder is warranted. 

However, the record preponderates against finding that the Veteran's posttraumatic stress disorder is productive of total occupational and social impairment. To reiterate, Diagnostic Code 9411 stipulates that a 100 rating may be warranted where the record evidences such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

With regard to social impairment, the Veteran has reported decreased interest in hobbies, and feelings of social isolation. The May 2017 VA counselor's letter reported moderate to severe difficulties in cultivating/developing/maintaining adequate, beneficial interpersonal relationships. However, the record reveals that the Veteran has remained married for at least 42 years. He has generally reported "good" relationships with his children, with occasional problems. He reported "so-so" relationships with non-family members. While the Veteran and his wife have stated that the appellant's irritability and mood swings were particularly productive of social impairment, the record does not support that such impairment is "total" given his generally positive family relationships throughout the appeal period.  

With regard to occupational impairment, the Veteran has asserted that his posttraumatic stress disorder causes his current unemployment. Specifically, in January 2013, the Veteran stated that he could no longer perform his duties at work due to memory problems caused by his medication. At the March 2017 Board hearing, the Veteran stated that he had been written up for forgetting to do things. The Veteran is competent and credible in such testimony, and his reports of side-effects during that period are supported by the VA treatment records. Nonetheless, the Veteran has also admitted, for instance in a January 2013 VA treatment record, that he retired in part due to age. While the record indicates that the Veteran has indeed suffered with mild memory loss, there is no indication, to include in records contemporaneous to his retirement, that any memory impairment was so severe as to cause total occupational impairment. Moreover, no such memory loss has been suggested to approximate "memory loss for names of close relatives, own occupation or own name" as stipulated to warrant a 100 percent rating.  Id. 

The Board acknowledges the Veteran's assertion that, because he worked in a chemical plant, his mild memory loss made him an imminent danger to himself and others. In this regard, while the context of the Veteran's employment may have placed him in a unique circumstance where the negative impact of mild memory loss could be amplified, the Board does not find such evidence to warrant a finding that "a persistent danger of hurting himself or others" was a symptom attributable to posttraumatic stress disorder. In this regard, the record preponderates against finding the Veteran would pose such a risk in any substantially gainful employment context. As other forms of employment would be likely to mitigate such danger, mild memory loss cannot be considered to be productive of total occupational impairment, even if it rendered the Veteran a danger in the unique context of his particular occupation. 

At the March 2017 Board hearing the Veteran asserted that during the last two or three years of his employment, he was placed in a position which kept him away from other employees. He reported this to be a result of his interpersonal difficulties caused by posttraumatic stress disorder symptoms. While the Veteran voluntarily retired in part, due to feelings of isolation at work, the appellant's own testimony indicates that he was reassigned rather than terminated. As such, the evidence preponderates against finding that the Veteran's social isolation, depression, anxiety, irritability or suspiciousness were productive of total occupational impairment. While the Veteran has indicated that he may be likely to become violent "if pushed too far" and has "violent-like" reactions to triggering stimuli, a March 2013 VA treatment record notes that he denied "losing his composure at work," even while working in "a fairly social environment." As such, the record preponderates against finding interpersonal challenges which approximate symptoms such as grossly inappropriate behavior, or a persistent danger of hurting self or others, so as to produce total occupational impairment. 

While the record reveals several reports of passive suicidal ideation, the Veteran has never expressed intent to act on any such ideation. In this regard, the record does not indicate any suicide attempts. Moreover, no evidence has indicated that the Veteran has expressed a plan to commit suicide. Generally, the Veteran has reported that he would not do so because he is married and has children and grandchildren. Similarly, although the Veteran has occasionally reported that he is likely to become violent "if pushed too far" and has "violent-like" reactions to triggering stimuli, the record is silent as to specific instances of violence. The Board acknowledges the May 2017 counselor's report of "minimal ... history of legal problems (mostly aggression with no formal convictions involved)." Such instances are not otherwise documented by the record, nor is it clear when such reported instances occurred, though the May 2017 counselor's report of an "early life history" may indicate that such instances do not characterize the Veteran's symptoms during the period on appeal. Nonetheless, the Board finds that, to the extent that the appellant has exhibited aggressive behavior during the period on appeal, the evidence does not support that the Veteran has exhibited a persistent danger of harm to himself or others. In this regard, neither the Veteran, nor his wife has reported any specific instance of physical violence. As discussed above, the Veteran has not been shown to suffer total social or occupational impairment as a result of any such symptoms of irritability or aggression, as he has demonstrated generally positive and durable familial relationships, and he voluntarily retired after 45 years of employment where he denied having "lost his composure."

Finally, the Board observes that no medical evidence of record supports finding that the Veteran's posttraumatic stress disorder is productive of total occupational or social impairment. While the Board has acknowledged the Veteran's competence to testify to events and symptoms as he has experienced them, the question of the degree to which specific social and occupational impairments are attributable to posttraumatic stress disorder symptomatology is a question which is complex in nature. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007). As such, the Board attributes due probative weight to the opinions of the February 2011 and September 2016 VA examiners that the Veteran's posttraumatic stress disorder was not productive of total social or occupational impairment. Thus, the Veteran's posttraumatic stress disorder symptoms are adequately contemplated by the 70 percent rating assigned herein.  

For the foregoing reasons, the Board finds that a 70 percent rating, but no higher, for posttraumatic stress disorder, is warranted for the period on appeal. 


ORDER

Entitlement to a 70 percent evaluation, but no higher, for posttraumatic stress disorder, effective July 29, 2008 is granted subject to the laws and regulations governing the award of monetary benefits.  


REMAND

In a January 2013 correspondence, the Veteran stated that he was not working due to his service-connected posttraumatic stress disorder. The Board notes, however, that the appellant is also service connected for prostate cancer, a bilateral hearing loss, tinnitus, and erectile dysfunction.  All of these service connected disorders must be considered in addressing the appellant's entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  [N.B.  The Board acknowledges that the appellant's prostate cancer is currently evaluated as 100 percent disabling, but that rating must be reconsidered following a VA examination to be scheduled in September 2018.]

When entitlement to a total disability rating based on individual unemployability is raised in connection with an increased rating claim for one or more of those service-connected disabilities, the Board has jurisdiction over the issue because it is part of the claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447 (2009). Thus, the claim is included in the current appeal, and remand for development of the issue is appropriate. Id. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ must develop and adjudicate the issue of entitlement to a total disability rating based on individual unemployability. In so doing, the AOJ must notify the appellant and his representative of VA's duties to notify and assist in the development of that claim. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. The AOJ should then undertake any additional development deemed appropriate pertaining to this claim.

2. Upon completion of any additional development deemed appropriate, the AOJ should adjudicate this issue. If the benefit sought remains denied, the appellant and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


